
	

116 S936 IS: Ending Mass Collection of Americans’ Phone Records Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 936
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Wyden (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To repeal the authority to access on an ongoing basis business records for foreign intelligence and
			 international terrorism investigations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ending Mass Collection of Americans’ Phone Records Act of 2019. 2.Repeal of authority to access on an ongoing basis business records for foreign intelligence and international terrorism investigations (a)In generalSubsection (a) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by adding at the end the following:
				
 (4)The authority under paragraph (1) shall not include an application for an order requiring the production—
 (A)on an ongoing basis of any tangible things; or (B)of any tangible things other than those identified by the specific selection term included in the application pursuant to subsection (b)(2)(A)..
 (b)Conforming amendmentsSuch Act is amended— (1)in section 501 (50 U.S.C. 1861)—
 (A)in subsection (b)(2)— (i)by striking subparagraph (C);
 (ii)in subparagraph (B), by striking in the case of and all that follows through in subparagraph (C)),; (iii)by redesignating subparagraph (D) as subparagraph (C); and
 (iv)in subparagraph (B)(iii), by striking the semicolon at the end and inserting ; and; (B)in subsection (c)—
 (i)in paragraph (1), by striking with subsection (b)(2)(D) and inserting with subsection (b)(2)(C); and (ii)in paragraph (2), by striking subparagraph (F) and inserting the following:
							
 (F)in the case of an application for call detail records, shall direct the Government— (i)to adopt minimization procedures that require the prompt destruction of all call detail records produced under the order that the Government determines are not foreign intelligence information; and
 (ii)to destroy all call detail records produced under the order as prescribed by such procedures. ; (C)by amending subsection (j) to read as follows:
						
 (j)CompensationThe Government shall compensate a person for reasonable expenses incurred for providing technical assistance to the Government under this section.
							; and
 (D)in subsection (k)(4)(B), by striking For purposes of an application submitted under subsection (b)(2)(C) and inserting In the case of an application for a call detail record; (2)in section 502(b) (50 U.S.C. 1862(b))—
 (A)by striking paragraph (4); and (B)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively;
 (3)in section 603(b)(6) (50 U.S.C. 1873(b)(6))— (A)in the matter before subparagraph (A), by striking under section 501(b)(2)(C) and inserting under section 501(b)(2)(B); and
 (B)in subparagraph (C), by striking any database of; and (4)in section 604(a)(1)(F) (50 U.S.C. 1874(a)(1)(F))—
 (A)by striking clause (iii); (B)in clause (ii), by striking ; and and inserting a period; and
 (C)in clause (i), by striking the semicolon and inserting ; and. (c)Technical correctionParagraph (3) of section 501(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(a)) is amended by indenting such paragraph 2 ems to the left.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to applications made under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) on or after such date.
